DETAILED ACTION
In response to communications filed 07/20/2021.
Claims 1-30 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/20/2021 & 07/21/2022 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11, 15-21 and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,057,925 B2.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Instant claim 1 discloses as follows:

1. A method comprising:
receiving one or more messages comprising configuration parameters for:
a plurality of cells comprising a secondary cell;
a scheduling interval for periodic resource allocation; and
a deactivation timer;
receiving downlink control information (DCI) indicating activation of the periodic resource allocation, wherein the DCI comprises a radio resource assignment for the periodic resource allocation;
transmitting, using the radio resource assignment and during a first time period associated with the scheduling interval, one or more packets; and
restarting, based on the transmitting the one or more packets, the deactivation timer for the secondary cell.

Similarly, patented claim 1 discloses as follows:

1. A method comprising:
receiving one or more messages comprising configuration parameters for:
a plurality of cells comprising a secondary cell;
a scheduling interval for periodic resource allocation; and
a deactivation timer;
receiving downlink control information (DCI) indicating activation of the periodic resource allocation, wherein the DCI comprises a radio resource assignment for the periodic resource allocation;
transmitting, using the radio resource assignment and at a first time determined based on the scheduling interval, one or more packets; and
starting or restarting, based on the secondary cell being active and based on the first time, the deactivation timer for the secondary cell.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  It would have been obvious to restart the deactivation timer for the secondary cell based on the transmission of packets during a first time period associated with the scheduling interval.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Instant claim 4 is an obvious variation of  patented claim 2.
Instant claim 5 is an obvious variation of  patented claim 3.
Instant claim 6 is an obvious variation of  patented claim 4.
Instant claim 7 is an obvious variation of  patented claim 5.
Instant claim 8 is an obvious variation of  patented claim 6.
Instant claim 9 is an obvious variation of  patented claim 7.
Instant claim 10 is an obvious variation of  patented claim 8.

Instant claim 11 discloses as follows:

11. A wireless device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive one or more messages comprising configuration parameters for:
a plurality of cells comprising a secondary cell;
a scheduling interval for periodic resource allocation; and
a deactivation timer;
receive downlink control information (DCI) indicating activation of the periodic resource allocation, wherein the DCI comprises a radio resource assignment for the periodic resource allocation;
transmit, using the radio resource assignment and during a first time period associated with the scheduling interval, one or more packets; and
restart, based on transmitting the one or more packets, the deactivation timer for the secondary cell.

Similarly, patented claim 9 discloses as follows:

9. A wireless device comprising:
one or more processors;
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive one or more messages comprising configuration parameters for:
a plurality of cells comprising a secondary cell;
a scheduling interval for periodic resource allocation; and
a deactivation timer;
receive downlink control information (DCI) indicating activation of the periodic resource allocation, wherein the DCI comprises a radio resource assignment for the periodic resource allocation;
transmit, using the radio resource assignment and at a first time determined based on the scheduling interval, one or more packets; and
start or restart, based on the secondary cell being active and based on the first time, the deactivation timer for the secondary cell.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  It would have been obvious to restart the deactivation timer for the secondary cell based on the transmission of packets during a first time period associated with the scheduling interval.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Instant claim 14 is an obvious variation of  patented claim 10.
Instant claim 15 is an obvious variation of  patented claim 11.
Instant claim 16 is an obvious variation of  patented claim 12.
Instant claim 17 is an obvious variation of  patented claim 13.
Instant claim 18 is an obvious variation of  patented claim 14.
Instant claim 19 is an obvious variation of  patented claim 15.
Instant claim 20 is an obvious variation of  patented claim 16.

Instant claim 21 discloses as follows:

21. A non-transitory computer-readable medium comprising instructions that, when executed, configure a wireless device to:
receive one or more messages comprising configuration parameters for:
a plurality of cells comprising a secondary cell;
a scheduling interval for periodic resource allocation; and
a deactivation timer;
receive downlink control information (DCI) indicating activation of the periodic resource allocation, wherein the DCI comprises a radio resource assignment for the periodic resource allocation;
transmit, using the radio resource assignment and during a first time period associated with the scheduling interval, one or more packets; and
restart, based on transmitting the one or more packets, the deactivation timer for the secondary cell.

Similarly, patented claim 17 discloses as follows:

17. A non-transitory computer readable medium comprising instructions that, when executed, configure a wireless device to:
receive one or more messages comprising configuration parameters for:
a plurality of cells comprising a secondary cell;
a scheduling interval for periodic resource allocation; and
a deactivation timer;
receive downlink control information (DCI) indicating activation of the periodic resource allocation, wherein the DCI comprises a radio resource assignment for the periodic resource allocation;
transmit, using the radio resource assignment and at a first time determined based on the scheduling interval, one or more packets; and
start or restart, based on the secondary cell being active and based on the first time, the deactivation timer for the secondary cell.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  It would have been obvious to restart the deactivation timer for the secondary cell based on the transmission of packets during a first time period associated with the scheduling interval.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Instant claim 24 is an obvious variation of  patented claim 18.
Instant claim 25 is an obvious variation of  patented claim 19.
Instant claim 26 is an obvious variation of  patented claim 20.
Instant claim 27 is an obvious variation of  patented claim 21.
Instant claim 28 is an obvious variation of  patented claim 22.
Instant claim 29 is an obvious variation of  patented claim 23.
Instant claim 30 is an obvious variation of  patented claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Iouchi et al. (US 2017/0347270 A1) teaches receiving configuration information for secondary cells (paragraphs 0206, 0216).
Lee et al. (US 2018/0049184 A1) teaches starting or restarting a SCell deactivation timer (paragraphs 0009-0012).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468